955 So. 2d 668 (2007)
Jerome JERRY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-1590.
District Court of Appeal of Florida, Fourth District.
May 16, 2007.
Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We grant the public defender's motion to withdraw as appellate counsel, Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). The Anders brief identified one minor sentencing error which we write to address while affirming in all other respects.
The public defender's fee imposed in this case is stricken because the trial court did not give appellant notice of his right to contest the amount of the fee. § 938.29(5), Fla. Stat. (2005); Fla. R.Crim. P. 3.720(d)(1). See also Smiley v. State, 590 So. 2d 1116 (Fla. 4th DCA 1991); Hostzclaw v. State, 561 So. 2d 1323 (Fla. 4th DCA 1990). On remand, the fee may be reimposed after compliance with the rule. Jones v. State, 624 So. 2d 812 (Fla. 4th DCA 1993). The defendant need not be present for resentencing. Id.
STEVENSON, C.J., GUNTHER and FARMER, JJ., concur.